t c memo united_states tax_court david anthony avery petitioner v commissioner of internal revenue respondent docket no filed date david anthony avery pro_se jeanne gramling for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty under sec_6662 in the respective amounts of dollar_figure and dollar_figure section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - the issues are whether provisions of the internal_revenue_code violate the thirteenth amendment to the constitution and whether petitioner is liable for the penalty under sec_6662 a the facts may be summarized as follows petitioner resided in asheboro north carolina at the time the petition was filed in the notice_of_deficiency respondent determined that petitioner had unreported nonemployee compensation in the amount of dollar_figure and disallowed itemized_deductions in the amount of dollar_figure at trial petitioner offered no evidence rather he filed a motion for summary_judgment arguing that the internal_revenue_code violates the thirteenth amendment if petitioner’s constitutional argument fails the decision will be entered for respondent because petitioner has the burden of establishing that respondent’s determination 1s incorrect see rule a the first section of the thirteenth amendment in relevant part states neither slavery nor involuntary servitude except as a punishment for crime whereof the party shall have been duly convicted shall exist within the united_states or any place subject_to their jurisdiction the court_of_appeals for the tenth circuit has noted that if the requirements of the tax laws were to be classed as servitude they would not be the kind of involuntary servitude referred to in the thirteenth amendment 214_f2d_925 10th cir see also peeples v commissioner tcmemo_1986_584 affd without published opinion 829_f2d_1120 cir lyon v commissioner tcmemo_1978_347 vernaccini v commissioner tcmemo_1974_66 we shall deny petitioner’s motion for summary_judgment and sustain respondent's determination as to the deficiency respondent also determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for negligence sec_6662 provides that there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of the rules or regulations sec_6662 b negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term 'disregard' includes any careless reckless or intentional disregard sec_6662 petitioner apparently argues that the internal_revenue_code violates the thirteenth amendment and that this argument has never been presented to the court he therefore contends that he is not liable for the negligence_penalty even if we were to reject this argument as is obvious from the cases cited supra q4e- this court and others have considered petitioner’s argument and rejected it respondent’s determination of the penalty under sec_6662 is sustained an appropriate order and decision will be entered
